Title: To George Washington from Elisha Phelps, 8 September 1775
From: Phelps, Elisha
To: Washington, George

 

Honor’d Sir
Albany Septemr 8th 1775.

I received orders from His Honor the Governor of Connecticut, to forward the Lead according to your desire, which Lead I have forwarded immediately after it came to hand, which I trust you will receive as quick as possible by the bearer: at the same time wishing your Honor Success with it, and those under your Command, & that you may with it gain a Compleat victory over our Enemys, & give our Land freedom to Latest Posterity, may God grant: I am with the Greatest Esteem your Honors very very Humble Servant at command.

Elisha Phelps


N.B., 19 full Boxes & one abot half full the wght not assurtd but about Ct 53.

